                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 1 of 18



                     1   JENNIFER S. ROMANO (SBN 195953)
                         jromano@crowell.com
                     2   NARAIN KUMAR (SBN 301533)
                     3   nkumar@crowell.com
                         CROWELL & MORING LLP
                     4   515 South Flower Street, 40th Floor
                         Los Angeles, California 90071
                     5   Phone: (213) 622-4750
                         Fax: (213) 622-2690
                     6

                     7   MICHAEL W. LIEBERMAN (admitted pro hac vice)
                         mlieberman@crowell.com
                     8   CROWELL & MORING LLP
                         1001 Pennsylvania Avenue, N.W.
                     9   Washington, D.C. 20004
                10       Phone: (202) 624-2500
                         Fax: (202) 628-5116
                11
                         JARED L. FACHER (admitted pro hac vice)
                12       jfacher@crowell.com
                         CROWELL & MORING LLP
                13
                         590 Madison Avenue, 20th Floor
                14       New York, NY 10022
                         Phone: (212) 223-4000
                15       Fax: (212) 223-4134
                16       Attorneys for Defendant
                17       UNITEDHEALTHCARE INSURANCE COMPANY

                18
                                                UNITED STATES DISTRICT COURT
                19                    NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

                20
                         JANE SMITH and JANE ROE, on behalf of           Case No. 4:18-cv-06336-HSG
                21       themselves and all others similarly situated,
                                                                         ANSWER OF DEFENDANT UNITED
                22                                                       HEALTHCARE INSURANCE COMPANY
                                               Plaintiff,
                23                                                       TO AMENDED CLASS ACTION
                                        v.                               COMPLAINT
                24
                         UNITEDHEALTHCARE INSURANCE
                25       COMPANY and UNITED BEHAVIORAL
                26       HEALTH,

                27                             Defendants.

                28
  C ROWELL                                                                                  CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                                        ANSWER OF UNITED HEALTHCARE
                                                                            INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 2 of 18



                     1                    ANSWER TO AMENDED CLASS ACTION COMPLAINT

                     2          Defendant United Healthcare Insurance Company (“UHIC”)*, by and through its

                     3   attorneys, answers the Amended Class Action Complaint (“Complaint”) filed by Plaintiffs Jane

                     4   Smith (“Smith”) and Jane Roe (“Roe,” together with Smith, “Plaintiffs”) as follows:

                     5          Answer to Footnote 1:

                     6          UHIC admits that Plaintiffs have filed this action challenging Defendants’ reimbursement

                     7   for mental health services, though UHIC denies that it has “under-reimburse[d]” Plaintiffs or any

                     8   other putative class member. UHIC also admits that Plaintiffs received permission from the

                     9   Court to proceed under the pseudonyms Jane Smith and Jane Roe (see ECF Nos. 50, 62), and that

                10       they have disclosed their names and the name of Plaintiff Smith’s employer to Defendants.

                11       UHIC lacks sufficient knowledge or information to admit or deny any remaining allegations in

                12       Footnote 1 of the Complaint, and therefore denies the allegations.

                13                                               INTRODUCTION

                14              1.      Plaintiffs have not provided a title or other information sufficient to identify with

                15       specificity the sources it cites in Paragraph 1. UHIC therefore lacks sufficient knowledge to

                16       admit or deny the allegations as to the contents of these sources. To the extent a response is

                17       required, UHIC states that the cited documents speak for themselves, and denies any

                18       characterization of them. UHIC lacks sufficient knowledge or information to admit or deny the

                19       remaining allegations in Paragraph 1, and therefore denies the allegations.

                20              2.      Plaintiffs have not provided a title or other information sufficient to identify with
                21       specificity the sources it cites in Paragraph 2. UHIC therefore lacks sufficient knowledge to

                22       admit or deny the allegations as to the contents of these sources. To the extent a response is

                23       required, UHIC states that the cited documents speak for themselves, and denies any

                24       characterization of them. UHIC lacks sufficient knowledge or information to admit or deny the

                25       remaining allegations in Paragraph 2, and therefore denies the allegations.

                26              *
                                   UHIC provides this answer only as to UHIC. For purposes of this Answer, UHIC will
                27       treat references to “United” or “Defendants” in the Complaint as references to UHIC. All
                         responses correspond to the numbering of paragraphs in Plaintiffs’ Complaint.
                28
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          2                    ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 3 of 18



                     1          3.      UHIC admits that it serves as a claims administrator for health plans, and that

                     2   some of these plans are governed by ERISA. The allegation regarding coverage of “one in five

                     3   Americans” is vague, and therefore UHIC cannot respond to this allegation as drafted. The

                     4   remainder of Paragraph 3 states legal conclusions for which no response is required. To the

                     5   extent a response is required, UHIC states that the terms of ERISA speak for themselves, and

                     6   denies any characterization of them.

                     7          4.      Paragraph 4 states legal conclusions for which no response is required. To the

                     8   extent a response is required, UHIC states that the terms of the identified statutes speak for

                     9   themselves, and denies any characterization of them.

                10              5.      UHIC denies the allegations in Paragraph 5.

                11              6.      UHIC admits that Plaintiff Smith was insured by a health insurance plan issued by

                12       UHIC, and that the plan is governed by ERISA. UHIC also admits that it administered certain

                13       benefits for Plaintiff Smith’s plan.

                14              7.      UHIC admits that Plaintiff Smith submitted claims for certain services

                15       administered by a provider that is out-of-network. UHIC lacks sufficient knowledge or

                16       information to admit or deny the remaining allegations in Paragraph 7, and therefore denies these

                17       allegations.

                18              8.      UHIC admits that Plaintiff Smith submitted claims to United in 2018. UHIC also

                19       admits that Defendants properly processed and issued payments for certain claims submitted by

                20       Plaintiff Smith under Plaintiff Smith’s plan. UHIC lacks sufficient knowledge to admit or deny
                21       whether Plaintiff Smith received treatment from her provider since 2016, and therefore denies

                22       these allegations on this basis. UHIC denies any remaining allegations in Paragraph 8.

                23              9.      UHIC admits that Plaintiff Roe is insured by a health insurance plan issued by

                24       UHIC, and that the plan is governed by ERISA. UHIC also admits that it administered certain

                25       benefits for Plaintiff Roe’s plan.

                26              10.     UHIC admits that Plaintiff Roe submitted claims for certain services administered
                27       by a provider that is out-of-network. UHIC lacks sufficient knowledge or information to admit or

                28       deny the remaining allegations in Paragraph 10, and therefore denies these allegations.
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -3-                   ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 4 of 18



                     1           11.      UHIC admits that Plaintiff Roe submitted claims to United since 2016. UHIC also

                     2   admits that Defendants properly processed and issued payments for certain claims submitted by

                     3   Plaintiff Roe under Plaintiff Roe’s plan. UHIC denies any remaining allegations in Paragraph 11.

                     4           12.      UHIC admits that Plaintiff Smith’s plan, and Plaintiff Roe’s plan prior to October

                     5   1, 2018, contain a definition for “Eligible Expense” and contain the quoted language. UHIC

                     6   states, however, that the terms of Plaintiffs’ plans speak for themselves, and UHIC denies any

                     7   characterization of them.

                     8           13.      UHIC denies the allegations in Paragraph 13.

                     9           14.      UHIC admits that it amended certain group plans in 2018, including Plaintiff

                10       Roe’s, to provide that “ONET” benefits would be based on an “Allowed Amount.” UHIC states,

                11       however, that the terms of Plaintiff Roe’s plan speak for themselves, and otherwise denies

                12       Plaintiffs’ characterization of the reason for this amendment. UHIC denies any remaining

                13       allegations in paragraph 14.

                14               15.      UHIC admits that Defendants paid Plaintiffs’ claims in accordance with their plan

                15       terms; UHIC denies any suggestion that amounts paid on claims were incorrect, and therefore

                16       denies the first sentence of Paragraph 15. The second sentence of Paragraph 15 states a

                17       counterfactual hypothetical to which no response is required. To the extent a response is

                18       required, UHIC lacks sufficient knowledge to admit or deny hypothetical allegations, and

                19       therefore denies these allegations.

                20               16.      UHIC denies the allegations in Paragraph 16.
                21                                                 THE PARTIES

                22               17.      UHIC admits that Plaintiff Smith is enrolled in a plan issued and insured by UHIC,

                23       that the plan is subject to ERISA, that the plan is identified as “UnitedHealthcare Choice Plus,”

                24       and that UHIC administers certain benefits for the plan. UHIC lacks sufficient knowledge or

                25       information to admit or deny where Plaintiff Smith resides, and therefore denies these allegations

                26       on this basis.
                27               18.      UHIC admits that Plaintiff Roe is enrolled in a plan issued and insured by UHIC,

                28       that the plan is subject to ERISA, that the plan is identified as “UnitedHealthcare Choice Plus,”
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -4-                   ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 5 of 18



                     1   and that UHIC administers certain benefits for the plan. UHIC lacks sufficient knowledge or

                     2   information to admit or deny where Plaintiff Roe resides, and therefore denies these allegations

                     3   on this basis.

                     4           19.      UHIC admits that it is a health insurance company, that it administers certain

                     5   benefits for fully-insured and self-funded health plans, that it participates in the development of

                     6   certain (but not all) policies and procedures applicable to processing certain benefit claims, and

                     7   that it participated in and has knowledge of the alleged reimbursement practice that Plaintiffs

                     8   challenge. UHIC denies any remaining allegations in Paragraph 19.

                     9           20.      UHIC admits that UBH is a corporate affiliate of UHIC, and that UBH makes

                10       benefit coverage determinations for certain mental health and substance use services for certain

                11       plans issued by UHIC. UHIC admits that UBH is a corporation incorporated in California, with

                12       an office in San Francisco, California. UHIC admits that UBH receives a per-member-per-month

                13       payment for certain services provided to certain UHIC fully-insured plans, and that UBH is

                14       responsible for paying certain benefits. And UHIC admits that UBH participates in the

                15       development of certain (but not all) policies and procedures applicable to processing certain

                16       benefit claims for mental health and substance abuse services, and that UBH participated in and

                17       has knowledge of the alleged reimbursement practice that Plaintiffs challenge. UHIC denies any

                18       remaining allegations in Paragraph 20.

                19                                         JURISDICTION AND VENUE

                20               21.      Paragraph 21 states legal conclusions for which no response is required. To the
                21       extent a response is required, UHIC states that the cited statutes speak for themselves, and UHIC

                22       denies any characterization or interpretation of them.

                23               22.      The first sentence of Paragraph 22 states a legal conclusion to which no response

                24       is required. To the extent a response is required, UHIC admits that it administers certain benefits

                25       for plans in this District, that it conducts operations in this District, and that UBH has an office in

                26       this District.
                27

                28
  C ROWELL                                                                                          CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -5-                   ANSWER OF UNITED HEALTHCARE
                                                                                    INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 6 of 18



                     1                                      STATEMENT OF FACTS

                     2                                   Allegations Regarding Jane Smith

                     3          23.     UHIC admits that Plaintiff Smith was insured through her employer pursuant to a

                     4   UnitedHealthcare Choice Plus plan, which was effective June 1 of that plan year.

                     5          24.     UHIC admits that UHIC provided Plaintiff Smith with a Certificate of Coverage

                     6   (“COC”) that explained Plaintiff Smith’s plan’s coverage for in- and out-of-network medical and

                     7   behavioral health services.

                     8          25.     UHIC admits that the quoted language in Paragraph 25 appears in a COC issued to

                     9   Plaintiff Smith (except that the COC did not include bolding). UHIC states that the quoted

                10       language speaks for itself and denies any characterization of it.

                11              26.     UHIC admits that Defendants received claims from Plaintiff Smith and/or her

                12       provider for coverage for behavioral health services between January 29, 2018 and June 28, 2018.

                13       UHIC further admits that certain services included on Plaintiff Smith’s submitted claims were

                14       identified by CPT code, that CPT stands for Current Procedural Terminology, and that CPT codes

                15       are licensed for use by the American Medical Association. UHIC lacks sufficient knowledge or

                16       information to admit or deny the remaining allegations in Paragraph 26, and therefore denies

                17       these allegations.

                18              27.     UHIC admits that Plaintiff Smith and/or her provider submitted claims for services

                19       which were identified with CPT Code 90839 and 90840. UHIC lacks sufficient knowledge or

                20       information to admit or deny the remaining allegations in Paragraph 27, and therefore denies
                21       these allegations.

                22              28.     UHIC admits that Defendants received claims from Plaintiff Smith and/or her

                23       provider, that Defendants processed such claims, and that UHIC provided Explanations of

                24       Benefits (“EOBs”) to Plaintiff Smith. UHIC also admits that certain claims submitted by Plaintiff

                25       Smith and/or her provider with CPT code 90839 noted a billed amount of $120, and that certain

                26       claims submitted by Plaintiff Smith and/or her provider with CPT code 90840 noted a billed
                27       amount of $60.

                28
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -6-                   ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 7 of 18



                     1          29.      UHIC admits that certain EOBs provided to Plaintiff Smith included the columns

                     2   and information indicated in Paragraph 29.

                     3          30.      UHIC admits that certain EOBs provided to Plaintiff Smith included a “Notes”

                     4   column with a note listed as “ND,” which the EOB correlated to the language quoted in

                     5   Paragraph 30.

                     6          31.      UHIC admits that certain EOBs provided to Plaintiff Smith indicated that the

                     7   “Your Plan Paid” amount was $61.86 for certain services billed under CPT code 90839 for which

                     8   the “Amount Billed” was $120, and that the “Your Plan Paid” amount was $29.55 for certain

                     9   services billed under CPT code 90840 for which the “Amount Billed” was $60. UHIC denies the

                10       remaining allegations in Paragraph 31.

                11              32.      UHIC admits that Plaintiff Smith was paid in accordance with her plan, and that

                12       the EOBs issued to her reflected those payments. UHIC denies any suggestion in the first

                13       sentence of Paragraph 32 that the EOBs did not appropriately inform Plaintiff Smith of the

                14       payment amounts. The remainder of Paragraph 32 references an unidentified EOB for an

                15       unidentified claim. Without information regarding the specific claim at issue, UHIC lacks

                16       sufficient knowledge or information to admit or deny the allegations in Paragraph 32, and

                17       therefore denies the remaining allegations in Paragraph 32 on this basis.

                18              33.      UHIC admits that Plaintiff Smith sent an appeal letter dated March 30, 2018 and

                19       states that the letter speaks for itself. UHIC admits that the quoted language appears in the letter,

                20       but denies any characterization of it.
                21              34.      UHIC admits that Plaintiff Smith inquired about the status of her appeal on April

                22       11, 17, and 26, 2018. UHIC admits that Plaintiff Smith was told, among other things, that the

                23       appeal was being processed.

                24              35.      UHIC admits that UBH informed Plaintiff Smith by letter dated May 3, 2018 that

                25       her claims submitted for dates of service from January 29, 2018 through April 4, 2018 have not

                26       been approved for additional payment. UHIC admits that the quoted language does appear in the
                27       letter dated May 3, 2018. UHIC states that the letter dated May 3, 2018 speaks for itself and

                28       denies any characterization of it. UHIC denies the remaining allegations in Paragraph 35.
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -7-                   ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 8 of 18



                     1           36.     UHIC admits that Plaintiff Smith sent UBH a letter dated June 27, 2018 that

                     2   purports to be a “second-level appeal,” and states that the letter speaks for itself. UHIC admits

                     3   that the quoted language appears in the letter, except the bracketed language. UHIC states that

                     4   the letter speaks for itself and denies any characterization of it. UHIC denies the remaining

                     5   allegations in Paragraph 36.

                     6           37.     UHIC admits that UBH informed Plaintiff Smith by letter dated July 24, 2018 that

                     7   the submitted claims for dates of service of January 29, 2018 through April 4, 2018 have not been

                     8   approved for any additional payment. UHIC admits that the quoted language is found in the letter

                     9   dated July 24, 2018. UHIC states that the letter dated July 24, 2018 speaks for itself and denies

                10       any characterizations or legal conclusions based on its language. UHIC denies the remaining

                11       allegations in Paragraph 37.

                12               38.     UHIC admits that the quoted language appears in the letter dated July 24, 2018,

                13       and states that the letter speaks for itself and denies any characterization of it.

                14                                         Allegations Regarding Jane Roe

                15               39.     UHIC admits that Plaintiff Roe was insured through her husband’s employer

                16       pursuant to a UnitedHealthcare Choice Plus plan, which was effective October 1 of each plan

                17       year.

                18               40.     UHIC admits that each plan year for which she was covered, UHIC issued Plaintiff

                19       Roe with a COC that explained Plaintiff Roe’s plan’s coverage for in- and out-of-network

                20       medical and behavioral health services.
                21               41.     UHIC admits that the quoted language in Paragraph 41 appears in certain COCs

                22       issued to Plaintiff Roe (except that the COC did not include bolding) through October 1, 2018.

                23       UHIC states that the quoted language speaks for itself and denies any characterization of it.

                24               42.     UHIC admits that the quoted language in Paragraph 42 appears in the COC issued

                25       to Plaintiff Roe effective October 1, 2018. UHIC states that the quoted language speaks for itself

                26       and denies any characterization of it.
                27

                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                           -8-                   ANSWER OF UNITED HEALTHCARE
                                                                                     INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 9 of 18



                     1          43.     UHIC admits that Defendants received claims from Plaintiff Roe and/or her

                     2   provider for coverage for behavioral health services since April 2016. UHIC further admits that

                     3   certain services included on Plaintiff Roe’s submitted claims were identified by CPT code.

                     4          44.     UHIC admits that Defendants received claims for services from Plaintiff Roe

                     5   and/or her provider, certain of which were identified with CPT Code 90834 and noted the

                     6   description “Psychotherapy, 45 min.” UHIC lacks sufficient knowledge or information to admit

                     7   or deny the remaining allegations in Paragraph 44, and therefore denies these allegations.

                     8          45.     UHIC admits that Defendants received claims from Plaintiff Roe and/or her

                     9   provider, that Defendants processed such claims, and that UHIC provided EOBs to Plaintiff Roe.

                10       UHIC also admits that certain claims submitted by Plaintiff Roe and/or her provider with CPT

                11       code 90834 noted a billed amount of $180. UHIC lacks sufficient knowledge or information to

                12       admit or deny the remaining allegations in Paragraph 45, and therefore denies these allegations.

                13              46.     UHIC admits that the EOBs provided to Plaintiff Roe included the columns and

                14       information indicated in Paragraph 46.

                15              47.     UHIC admits that certain EOBs provided to Plaintiff Roe included a “Notes”

                16       column with, among other notes, a note listed as “ND.” UHIC denies that these EOBs included

                17       the language directly as quoted in Paragraph 47, and states that the EOBs speak for themselves.

                18              48.     UHIC admits that certain EOBs provided to Plaintiff Roe indicated that the

                19       allowed amount was $69.99 in 2016, $70.15 in 2017, and $72.78 in 2018 for certain services

                20       billed under CPT code 90834 for which the “Amount Billed” was $180. UHIC denies the
                21       remaining allegations in Paragraph 48.

                22              49.     UHIC admits that Plaintiff Roe was paid in accordance with her plan, and that the

                23       EOBs issued to her reflected those payments. UHIC denies that the EOBs did not appropriately

                24       inform Plaintiff Roe of the payment amounts. The remainder of Paragraph 49 references an

                25       unidentified EOB for an unidentified claim. Without information regarding the specific claim at

                26       issue, UHIC lacks sufficient knowledge or information to admit or deny the allegations in
                27       Paragraph 49, and therefore denies the remaining allegations in Paragraph 49 on this basis.

                28
  C ROWELL                                                                                        CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                        -9-                   ANSWER OF UNITED HEALTHCARE
                                                                                  INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 10 of 18



                     1          50.     UHIC is still searching for the correspondence cited in Paragraph 50, and therefore

                     2   cannot admit or deny the allegations in Paragraph 50 at this time. To the extent a response is

                     3   required, UHIC states the purported “appeal” dated October 17, 2016 speaks for itself, but denies

                     4   any characterization of it.

                     5          51.     UHIC is still searching for the correspondence cited in Paragraph 51, and therefore

                     6   cannot admit or deny the allegations in Paragraph 51 at this time. To the extent a response is

                     7   required, UHIC states that the purported communications on October 24, 2016 and letter dated

                     8   December 27, 2016 speak for themselves, but UHIC denies any characterization of them.

                     9          52.     UHIC is still searching for the correspondence cited in Paragraph 52, and therefore

                10       cannot admit or deny the allegations in Paragraph 52 at this time. To the extent a response is

                11       required, UHIC states that the purported email dated May 17, 2017 speaks for itself, but denies

                12       any characterization of it.

                13              53.     UHIC admits that on or about February 1, 2018 Defendants filed with the Texas

                14       Department of Insurance a “Mental Health Services and Substance Use Disorder Services

                15       Payment Amendment” and states that the amendment speaks for itself. UHIC denies that the

                16       quoted language appears in the amendment, and further denies any characterization of it.

                17              54.     UHIC admits that certain of Plaintiff Roe’s claims for the period of 2016 through

                18       2017 were reprocessed. UHIC denies the assertion that the original payment was improper or

                19       inconsistent with Plaintiff Roe’s plan and denies any characterization of such reprocessing.

                20       UHIC denies any remaining allegations in Paragraph 54.
                21              55.     UHIC denies the allegations in Paragraph 55.

                22              56.     UHIC admits that Plaintiff Roe sent appeal letters dated January 2, 2019 and

                23       January 23, 2019, states that the letters speaks for themselves, and denies any characterization of

                24       them. UHIC admits that the letters attached the purported 2018 Medicare Fee Schedule for CPT

                25       90834 in the Austin area, but denies any characterization of it.

                26              57.     UHIC admits that Defendants informed Plaintiff Roe by letter dated January 30,
                27       2019 that her claims submitted for dates of service from August 7, 2018 through October 30,

                28       2018 have not been approved for additional payment. UHIC admits that the quoted language
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                        -10-                   ANSWER OF UNITED HEALTHCARE
                                                                                   INSURANCE COMPANY TO AMENDED COMPLAINT
                           Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 11 of 18



                     1   does appear in the letter dated January 30, 2019. UHIC states that the letter dated January 30,

                     2   2019 speaks for itself and denies any characterization of it. UHIC denies the remaining

                     3   allegations in Paragraph 57.

                     4           58.     UHIC admits that Defendants informed Plaintiff Roe by letter dated February 21,

                     5   2019 that her claims submitted for dates of service from September 18, 2018 through December

                     6   18, 2018 have not been approved for additional payment. UHIC admits that the quoted language

                     7   does appear in the letter dated February 21, 2019. UHIC states that the letter dated February 21,

                     8   2019 speaks for itself and denies any characterization of it. UHIC denies the remaining

                     9   allegations in Paragraph 58.

                10               59.     UHIC admits that Plaintiff Roe sent a letter dated April 30, 2019 that purports to

                11       be a “second-level appeal,” and states that the letter speaks for itself and denies any

                12       characterization of it.

                13               60.     UHIC admits that Defendants informed Plaintiff Roe by letter dated May 29, 2019

                14       that claims for dates of service of August 7, 2018 through December 18, 2018 have not been

                15       approved for any additional payment. UHIC states that the letter dated May 29, 2019 speaks for

                16       itself and denies any characterizations of it.

                17               61.     UHIC admits that the quoted language appears in the letter to Plaintiff Roe dated

                18       May 29, 2019, and states that the letter speaks for itself and denies any characterization of it.

                19                                 VIOLATION OF THE FEDERAL PARITY ACT

                20               62.     The allegations in Paragraph 62 contain legal conclusions to which no response is
                21       required. To the extent a response is required, UHIC states that the quoted language appears in

                22       29 U.S.C. § 1185a, and states that the statute speaks for itself and denies any characterization of

                23       it.

                24               63.     UHIC admits that the quoted language in Paragraph 63 appears in 29 C.F.R. §

                25       2590.712(c)(4)(i), and states that the language of this statute speaks for itself, and denies any

                26       characterization of it. UHIC notes that the quoted passage does not contain the entire statutory
                27       and regulatory framework. UHIC further responds that any alleged definition of Parity Act

                28
  C ROWELL                                                                                          CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -11-                  ANSWER OF UNITED HEALTHCARE
                                                                                    INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 12 of 18



                     1   requirements provided by “relevant federal agencies”—which are not identified in Paragraph

                     2   63—also speaks for itself, and UHIC denies any characterization of it.

                     3           64.     UHIC admits that the quoted language in Paragraph 64 appears in 78 Fed. Reg.

                     4   68239-96, and states that the Final Rule speaks for itself and denies any characterization of it.

                     5   UHIC admits that Defendants consider usual, customary, and reasonable charges in determining

                     6   amounts paid to certain non-participating providers, though it denies it considered usual,

                     7   customary, and reasonable charges in determining amounts paid to non-participating providers

                     8   under Plaintiffs’ plans for the services at issue in this case.

                     9           65.     UHIC states that the February 2, 2010 Interim Final Rule speaks for itself and

                10       denies any characterization of it. UHIC admits that the cited website link returns a document

                11       entitled, “Warning Signs—Plan or Policy Non-Quantitative Treatment Limitations (NQTLs) that

                12       Require Additional Analysis to Determine Mental Health Parity Compliance,” states that the

                13       document speaks for itself, and denies any characterization of it. UHIC denies any remaining

                14       allegations in Paragraph 65.

                15               66.     UHIC lacks sufficient knowledge or information to admit or deny the allegations

                16       in Paragraph 66 because the website links provided by Plaintiffs returned a “Page not found.” To

                17       the extent a response is required, UHIC denies these allegations.

                18               67.     UHIC denies the allegations in Paragraph 67.

                19                                  VIOLATION OF THE ACA’S PROVIDER
                20                                   ANTI-DISCRIMINATION MANDATE

                21               68.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                22       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.

                23               69.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                24       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.

                25               70.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                26       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.

                27

                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -12-                   ANSWER OF UNITED HEALTHCARE
                                                                                     INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 13 of 18



                     1   ADDITIONAL ALLEGATIONS RELATING TO UNITED’S CONFLICT OF INTEREST
                                         AND BREACH OF FIDUCIARY DUTIES
                     2

                     3          71.     Paragraph 71 states legal conclusions to which no response is required. To the
                     4   extent a response is required, UHIC responds that the provisions of ERISA speak for themselves,
                     5   and denies any characterization of them. UHIC denies that it breached any duties under ERISA,
                     6   as alleged in the last sentence of Paragraph 71.
                     7          72.     UHIC denies the allegations in Paragraph 72.
                     8                                             CLASS CLAIMS
                     9          73.     UHIC denies the allegations in Paragraph 73.
                10              74.     UHIC denies the allegations in Paragraph 74.
                11              75.     Paragraph 75 purports to quote from an unidentified COC from an unidentified
                12       commercial group plan. UHIC lacks sufficient knowledge or information to respond to the
                13       allegations in Paragraph 75 without knowledge of the plan Plaintiffs purport to reference, and
                14       therefore denies the allegations in Paragraph 75 on this basis.
                15              76.     UHIC admits that Plaintiffs purport to bring their claims on behalf of the class
                16       stated. UHIC denies that Plaintiffs are entitled to class certification.
                17              77.     Paragraph 77 states legal conclusions to which no response is required. To the
                18       extent a response is required, UHIC denies the allegations in Paragraph 77.
                19              78.     The first and third sentences of Paragraph 78 state legal conclusions to which no
                20       response is required. To the extent a response is required, UHIC denies those allegations. The
                21       allegations in the second sentence of Paragraph 78 are vague and unanswerable. To the extent a
                22       response is required, UHIC therefore denies the allegations in the second sentence of Paragraph
                23       78 on this basis.
                24              79.     Paragraph 79 states legal conclusions to which no response is required. To the
                25       extent a response is required, UHIC denies the allegations in Paragraph 79.
                26              80.     Paragraph 80 states legal conclusions to which no response is required. To the
                27       extent a response is required, UHIC denies the allegations in Paragraph 80.
                28
  C ROWELL                                                                                          CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -13-                   ANSWER OF UNITED HEALTHCARE
                                                                                    INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 14 of 18



                     1           81.     Paragraph 81 states legal conclusions to which no response is required. To the

                     2   extent a response is required, UHIC denies the allegations in Paragraph 81.

                     3           82.     Paragraph 82 states legal conclusions to which no response is required. To the

                     4   extent a response is required, UHIC denies the allegations in Paragraph 82.

                     5                                                  COUNT I

                     6           83.     UHIC incorporates and repeats its denials and other responses to the allegations in

                     7   Paragraphs 1-82 above.

                     8           84.     UHIC admits that Plaintiffs purport to bring Count I pursuant to 29 U.S.C. §

                     9   1132(a)(1)(B). UHIC denies that Plaintiffs’ claim has any merit.

                10               85.     Paragraph 85 states legal conclusions to which no response is required. To the

                11       extent a response is required, UHIC states that the provisions of ERISA speak for themselves, and

                12       denies any characterization of them. UHIC specifically denies that it breached any duty owed

                13       under ERISA, or that it is liable to the Plaintiffs.

                14               86.     UHIC denies the allegations in Paragraph 86.

                15               87.     UHIC denies the allegations in Paragraph 87.

                16                                                     COUNT II

                17               88.     UHIC incorporates and repeats its denials and other responses to the allegations in

                18       Paragraphs 1-87 above.

                19               89.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                20       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.
                21               90.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                22       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.

                23               91.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                24       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.

                25               92.     Plaintiffs’ claims based on Section 2706 of the ACA were dismissed by this

                26       Court’s July 23, 2019 Memorandum and Order, and thus no response is required.
                27

                28
  C ROWELL                                                                                        CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -14-                ANSWER OF UNITED HEALTHCARE
                                                                                  INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 15 of 18



                     1                                                COUNT III

                     2            93.    UHIC incorporates and repeats its denials and other responses to the allegations in

                     3   Paragraphs 1-92 above.

                     4            94.    UHIC admits that Plaintiffs purport to bring Count III pursuant to 29 U.S.C. §

                     5   1132(a)(3)(A) only to the extent that the Court finds that the injunctive relief sought is

                     6   unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B). UHIC denies that Plaintiffs’ claims have

                     7   merit.

                     8                                                 COUNT IV

                     9            95.    UHIC incorporates and repeats its denials and other responses to the allegations in

                10       Paragraphs 1-94 above.

                11                96.    UHIC admits that Plaintiffs purport to bring Count IV pursuant to 29 U.S.C. §

                12       1132(a)(3)(B) only to the extent that the Court finds that the equitable relief sought is unavailable

                13       pursuant to 29 U.S.C. § 1132(a)(1)(B). UHIC denies that Plaintiffs’ claims have merit.

                14                In response to the “Prayer for Relief” paragraph, UHIC denies that Plaintiffs are entitled

                15       to any of the relief requested.

                16                                           AFFIRMATIVE DEFENSES

                17                                          FIRST AFFIRMATIVE DEFENSE

                18                Plaintiffs’ claims, and the claims of each of the members of the putative class, fail to state

                19       facts sufficient to constitute any cause of action as to UHIC.

                20                                         SECOND AFFIRMATIVE DEFENSE
                21                Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred,

                22       in whole or in part, because Plaintiffs and each of the members of the putative class have not

                23       suffered any cognizable injury or damages.

                24                                         THIRD AFFIRMATIVE DEFENSE

                25                Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred

                26       in whole or in part to the extent Plaintiffs, and each of the members of the putative class, failed to
                27       exhaust administrative remedies prior to the commencement of this lawsuit.

                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -15-                   ANSWER OF UNITED HEALTHCARE
                                                                                     INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 16 of 18



                     1                                   FOURTH AFFIRMATIVE DEFENSE

                     2             Plaintiffs’ prayer, and the prayer for each of the members of the putative class, for

                     3   injunctive or equitable relief is barred because Plaintiffs and each of the members of the putative

                     4   class have received all benefits to which they are entitled from UHIC and cannot demonstrate

                     5   inequitable conduct on the part of UHIC.

                     6                                     FIFTH AFFIRMATIVE DEFENSE

                     7             Plaintiffs’ prayer, and the prayer for each of the members of the putative class, for

                     8   injunctive or equitable relief under 29 U.S.C. § 1132(a)(3)(A) and (B) is barred because Plaintiffs

                     9   and each of the members of the putative class have adequate remedies at law for the conduct

                10       alleged against UHIC.

                11                                         SIXTH AFFIRMATIVE DEFENSE

                12                 Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred

                13       in whole or in part on the ground that UHIC’s alleged conduct and adjudication of claims was in

                14       accordance with the terms of the applicable plan documents.

                15                                       SEVENTH AFFIRMATIVE DEFENSE

                16                 Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred

                17       in whole or in part to the extent Plaintiffs, and each of the members of the putative class, waived

                18       any right to assert the claims in the Amended Complaint.

                19                                        EIGHTH AFFIRMATIVE DEFENSE

                20                 Any recovery on the Amended Complaint is barred in whole or in part by the doctrine of
                21       laches.

                22                                         NINTH AFFIRMATIVE DEFENSE

                23                 Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred

                24       to the extent that they were filed after the running of the applicable limitations period (contractual

                25       or statutory).

                26                                        TENTH AFFIRMATIVE DEFENSE
                27                 Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred,

                28       in whole or in part, because if any loss was suffered by Plaintiffs or putative class members,
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -16-                   ANSWER OF UNITED HEALTHCARE
                                                                                     INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 17 of 18



                     1   which is expressly denied, that loss did not result from any purported breach by UHIC.

                     2                                 ELEVENTH AFFIRMATIVE DEFENSE

                     3           The conduct complained of constituted business functions that did not constitute fiduciary

                     4   acts, or “settlor” functions pertaining to, among other things, plan design and/or were merely

                     5   ministerial duties and, in any case, not fiduciary functions; therefore, UHIC cannot be sued as a

                     6   fiduciary under ERISA under the circumstances.

                     7                                  TWELFTH AFFIRMATIVE DEFENSE

                     8           Plaintiffs’ claims for benefits, and the claims of each of the members of the putative class,

                     9   are barred, in whole or in part, because the requisite conditions precedent and/or subsequent to

                10       each of their alleged entitlement to such benefits did not occur.

                11                                   THIRTEENTH AFFIRMATIVE DEFENSE

                12               Plaintiffs’ claims, and the claims of each of the members of the putative class, are barred,

                13       in whole or in part, because UHIC at all times acted in good faith and consistent with reasonable

                14       care.

                15                                   FOURTEENTH AFFIRMATIVE DEFENSE

                16               Plaintiffs have failed to state facts sufficient to entitle them to financial relief in the form

                17       Plaintiffs seek on their own behalf or on behalf of the putative class.

                18                                     FIFTEENTH AFFIRMATIVE DEFENSE

                19               Plaintiffs’ claims on behalf of putative class members are barred from relief in this Court

                20       to the extent that such putative class members are subject to mandatory arbitration provisions in
                21       their applicable health benefit plans.

                22                                                       *****

                23               UHIC hereby gives notice that it intends to rely upon any other defenses that may become

                24       available or appear during the discovery proceedings in this case, and hereby reserves the right to

                25       amend its answer to assert any such defenses.

                26                                             PRAYER FOR RELIEF
                27               UHIC requests that this Court deny all requests made in Plaintiffs’ Prayer for Relief.

                28       Instead, UHIC requests that the Court enter judgment as follows:
  C ROWELL                                                                                            CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -17-                    ANSWER OF UNITED HEALTHCARE
                                                                                      INSURANCE COMPANY TO AMENDED COMPLAINT
                          Case 4:18-cv-06336-HSG Document 65 Filed 09/03/19 Page 18 of 18



                     1             A. That Plaintiffs take nothing by reason of the Amended Complaint;

                     2             B. That the Amended Complaint be dismissed upon the merits and with prejudice;

                     3             C. That class certification be denied;

                     4             D. That the Court deny Plaintiffs’ request for attorneys’ fees and costs, and award

                     5                UHIC its costs of suit incurred herein, including reasonable attorneys’ fees as

                     6                appropriate; and

                     7             E. That UHIC be awarded such additional and further relief as the Court deems just

                     8                and proper.

                     9
                         Dated: September 3, 2019                            CROWELL & MORING LLP
                10

                11
                                                                                /s/ Jennifer S. Romano
                12                                                                Jennifer S. Romano
                13                                                           Attorney for Defendant
                                                                   UNITEDHEALTHCARE INSURANCE COMPANY
                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26
                27

                28
  C ROWELL                                                                                    CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                      -18-                ANSWER OF UNITED HEALTHCARE
                                                                              INSURANCE COMPANY TO AMENDED COMPLAINT
